Filed 2/14/17 Certified for publication (order attached)




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                    SECOND APPELLATE DISTRICT

                                DIVISION FOUR



THOMAS E. BECK,                                            B270826

        Plaintiff and Appellant,                           (Los Angeles County
                                                           Super. Ct. No. BS152046)
        v.

ANTHONY STRATTON,

        Defendant and Respondent.



     APPEAL from a judgment of the Superior Court of
Los Angeles County, Mark A. Borenstein, Judge. Affirmed.
     Thomas E. Beck in pro. per.
     David Maxim Balter for Defendant and Respondent.
       The Labor Commissioner awarded respondent Anthony
Stratton approximately $6,000 in unpaid wages and penalties
against his former employer, appellant Thomas Beck. Beck
unsuccessfully appealed the award to the superior court under
Labor Code section 98.2, subdivision (a). Stratton then moved for
attorney’s fees under Labor Code section 98.2, subdivision (c) 58
days later. Beck opposed the motion as untimely, because
Stratton filed it after the 30-day deadline applicable to fee
motions in limited civil cases. Stratton maintained the motion
was timely because it was filed within the 60-day deadline
applicable to fee motions in unlimited civil cases. The superior
court agreed with Stratton and awarded him $31,365 in
attorney’s fees.
       On appeal, Beck contends that the motion for attorney’s
fees was untimely because the case was a limited civil case. He
further contends that, even if the motion was timely, the fee
award was unreasonably high and unsupported by competent
billing evidence. We disagree with both arguments and affirm
the judgment of the superior court.
       FACTUAL AND PROCEDURAL BACKGROUND
       Beck hired Stratton to work for him in September 2013.
Stratton quit the job two months later, in November 2013, while
Beck was out of town. Stratton left a “somewhat confusing” note
on his desk, in which he claimed he was owed a total of $1,957.95
in wages, overtime, and other compensation. Of that, $1,075 was
for 43 hours of “straight time” at Stratton’s hourly wage of $25.
       Beck promptly directed his payroll service, ADP, to pay
Stratton the $1,075 in ordinary wages. For reasons “no one at
trial could explain,” ADP paid Stratton only $771.45 instead of
the requested $1,075. Beck later paid Stratton the other moneys




                                2
he had requested, but did not pay the $303.55 difference between
the $1,075 in ordinary wages Stratton was owed and the $771.45
ADP remitted.
      Stratton filed a claim for unpaid wages in the amount of
$303.50 with the Division of Labor Standards Enforcement, the
state agency empowered to enforce California’s labor laws.1
(Morillion v. Royal Packing Co. (2000) 22 Cal.4th 575, 581.) After
conducting an administrative hearing, the Labor Commissioner
awarded Stratton the $303.50 he requested, plus an additional
$5,757.46 in liquidated damages, interest, and statutory
penalties, for a total award of $6,060.96.
      Beck timely sought review of the Labor Commissioner’s
order by filing an appeal in the Los Angeles County superior
court. (See Lab. Code, § 98.2, subd. (a).)2 He completed and filed
the “Notice of Appeal” form designed by the Division of Labor
Standards Enforcement for such cases,3 to which he attached a
copy of the $6,060.96 award issued by the Labor Commissioner.
Beck did not file the civil case cover sheet required for all civil
cases by California Rules of Court, rule 3.220. The civil case

      1 It is unclear why Stratton sought $303.50, five cents less
than the $303.55 he was owed.
      2 “Although denoted an ‘appeal,’ unlike a conventional

appeal in a civil action, hearing under the Labor Code is de novo.
(Lab. Code, § 98.2, subd. (a).) . . . The decision of the
commissioner is ‘entitled to no weight whatsoever, and the
proceedings are truly “a trial anew in the fullest sense.”’
[Citation.]” (Post v. Palo/Haklar & Associates (2000) 23 Cal.4th
942, 947-948.)
      3 The form, which was last revised in 1983, contains

checkboxes labeled “Superior Court of the State of California,”
“Municipal Court of the State of California,” and “Justice Court of
the State of California.” Beck checked the box for superior court.


                                3
cover sheet is the form on which a party indicates whether a civil
case is limited or unlimited; Beck accordingly made no such
designation. The clerk charged Beck a filing fee of $435. This
filing fee, which is fixed for all appeals of Labor Commissioner
awards, is equivalent to the fee charged for unlimited civil cases.
(See Lab. Code, § 98.2, subd. (a); Gov. Code, § 70611; see also
Superior Court of California, County of Los Angeles Civil Fee
Schedule for 2014 at pp. 1, 7, available at
http://www.lacourt.org/forms/Fees.) The clerk assigned a case
number prefix, BS, that is used in unlimited special proceeding
civil cases, rather than a prefix, K, that is used in limited civil
cases.
       Shortly after Beck initiated the superior court proceeding,
the Labor Commissioner served notice to Beck that the Labor
Commissioner would be representing Stratton in the matter.
(See Lab. Code, § 98.4.) The caption on that notice stated that
the case was “Limited Civil.” The Commissioner later filed a case
management statement form on which it checked boxes
indicating that the case was limited and that the economic
litigation procedures set forth in Code of Civil Procedure sections
90-98—for limited civil cases—should apply. The Commissioner’s
“brief statement of the case” indicated that the case concerned
“unpaid wages, liquidated damages, interests, and additional
wages . . . in the amount of $6,060.96.” Beck later checked the
same boxes on the case management statement form he filed, and
similarly represented that the case concerned “the sum of
$6,060.96.” After holding a case management conference, the
superior court ordered discovery to proceed under Code of Civil
Procedure sections 94-96.




                                4
       The superior court has discretion to permit an employee to
raise additional wage-related claims at the de novo trial, and the
court permitted Stratton to do so here. (Murphy v. Kenneth Cole
Productions, Inc. (2007) 40 Cal.4th 1094, 1118-1119.)
Approximately one month before trial, Stratton filed a “Notice of
Claims” that added statutory minimum wage and wage
statement claims and penalties in unspecified amounts.
       The matter proceeded to a bench trial. There, Stratton
clarified that his recently added wage statement claims were for
damages of $100 per day for each of the 612 days he spent
without accurate wage statements—a total of $61,200. During
closing arguments, the court asked Beck if he wanted “to say
anything about the claim that as a result of the incorrect
November 27th, 2013, wage statement that Mr. Stratton has
suffered damages, general damages of $61,000?” Beck told the
court that the claim “took [his] breath away,” not least because
the amount was “way over the top” for a limited civil case. The
court told Beck the case was an unlimited one, to which Beck
responded, “Well, all right, then I’ll withdraw what I just said
because I thought this was a limited jurisdiction.” The court
noted, “This is the only courtroom in Mosk [Courthouse] that does
both limited and unlimited.” Beck proceeded with his
substantive argument and did not mention the jurisdictional
classification of the case further.
       The superior court issued a statement of decision in which
it found that Stratton was entitled to $303.55 in unpaid wages,
and noted that Beck had paid Stratton all but five cents of that
amount on the eve of trial. The court further awarded Stratton a
waiting time penalty of $6,000 under Labor Code section 203, a
wage statement penalty of $750—rather than the requested




                                5
$61,200—under Labor Code section 226, subdivision (e)(1), and
prejudgment interest of $28.85, for a total award of $6,778.85,
exclusive of fees and costs. The court entered judgment on
October 21, 2015.
       Fifty-eight days later, on December 18, 2015, Stratton filed
a motion for attorney’s fees pursuant to Labor Code sections 98.2,
subdivision (c) and 226, subdivision (e)(1), and California Rules of
Court, rule 3.1702. He sought $43,835, computed as 79.7 hours
at a rate of $550 per hour, plus an additional $3,300 for the six
hours he anticipated counsel would spend litigating the
attorney’s fee motion.
       Beck opposed the motion. He contended that Stratton
forfeited any statutory entitlement to attorney’s fees by filing his
motion beyond the time allowed. In Beck’s view, the time allowed
was 30 days, the time California Rules of Court, rules 3.1702 and
8.822 allow for such filings in limited civil cases. Beck pointed to
the value of the underlying award he appealed ($6,060.96), the
Labor Commissioner’s notice of representation, the parties’ case
management statements, and the court’s discovery order as
evidence that the case met the statutory definition of a limited
civil case set forth in Code of Civil Procedure section 85.
Beck also challenged the amount of fees requested as
unsupported and unreasonable.
       In reply, Stratton argued that the motion for attorney’s fees
was timely because it was filed within the 60-day filing period
provided by California Rules of Court, rules 3.1702 and 8.104 for
unlimited civil cases. In support of his contention that the case
“has been an unlimited case at all times,” Stratton pointed to the
case number prefix the clerk assigned the case, the colloquy the
court had with Beck during closing arguments, and the absence




                                 6
of any motion to reclassify the case pursuant to Code of Civil
Procedure section 403.040. He further contended that the fees
requested were reasonable and adequately supported.
       Beck filed a sur-reply two days before the scheduled
hearing on the fee motion. In that filing, Beck challenged
Stratton’s reliance on the case number as evidence of the proper
jurisdictional classification; he argued that the “nomenclature
system employed by a superior court to manage cases . . . does
not turn a limited civil action into an unlimited civil action by the
assignment of the case number.” Beck further argued that his
appeal was from an award well under the $25,000 threshold
separating limited and unlimited civil cases, and therefore was
an unlimited civil case as defined by Code of Civil Procedure
section 85.
       At the hearing, the court indicated it was inclined to agree
with Stratton that the case was unlimited. Beck disagreed with
the court’s tentative, contending that the case was “presumed” to
be limited under Code of Civil Procedure section 85 when it was
filed because Stratton originally demanded less than $25,000 and
did not add claims exceeding that threshold until late in the
proceedings. Stratton agreed with the court, and contended that
the clerk correctly classified the case as an unlimited one and
Beck should have filed a motion for reclassification under Code of
Civil Procedure section 403.040 if he wanted to change that.
Beck responded that Stratton should be estopped from arguing
that the case was unlimited, or that the onus was on Beck to
reclassify it, because the filings the Labor Commissioner made on
Stratton’s behalf throughout the case, as well as the court’s
discovery order, suggested that Stratton also believed the case
was limited. Stratton retorted that he relied on the court’s




                                  7
statement at trial that the case was unlimited. The court
ultimately adopted its tentative position that the case was an
unlimited one.
       The court then turned to the motion for attorney’s fees,
which was timely in light of its jurisdictional ruling. The court
rejected Beck’s argument that the Labor Commissioner’s hourly
rate should be restricted to counsel’s hourly salary as a state
employee, but declined to award the Labor Commissioner the
requested $550 per hour. Citing its “experience in seeing and
reviewing Labor Commission request[s] for attorney’s fees,” and
“the lower market rate” applicable to wage-and-hour lawyers, the
court determined the Labor Commissioner was entitled to an
hourly rate of $450. The court further concluded that the Labor
Commissioner recorded the time spent contemporaneously and
that the time expended “by and large, seems reasonable.”
However, the court agreed with Beck that some of the time spent
was “a little bit higher than it could have been,” especially
because the controversy was “small, mostly based on princi[ple],”
and awarded 69.7 hours rather than the 79.7 requested. The
court accordingly awarded Stratton $31,365 in attorney’s fees
($450 x 69.7 hours).
       Beck timely appealed the fee award. He used the notice of
appeal form for unlimited civil cases, and the appeal was routed
to this court rather than the appellate division of the superior
court. (See Code of Civ. Proc. §§ 904.1 & 904.2.)4
                           DISCUSSION
       Although this appeal in form concerns attorney’s fees, in
substance it primarily concerns the jurisdictional classification

      All further statutory references are to the Code of Civil
      4

Procedure unless otherwise indicated.


                                8
(§ 32.5) of the case—the timeliness of the fee motion turns
entirely on that issue. California Rules of Court, rule
3.1702(b)(1) provides that the notice of a motion for attorney’s
fees in civil cases “must be served and filed within the time for
filing a notice of appeal under rules 8.104 and 8.108 in an
unlimited civil case or under rules 8.822 and 8.823 in a limited
civil case.” Rule 8.104 provides a 60-day time limit in which to
file appeals in unlimited civil cases, while Rule 8.822 provides a
30-day time limit in limited civil cases. Rules 8.108 and 8.823
provide exceptions to the general timeframes which are not
applicable here. Stratton’s motion was filed 58 days after the
court entered judgment, meaning it was timely only if the case
was an unlimited civil case. Because this issue presents a pure
question of law and does not involve the resolution of disputed
facts, we apply the de novo standard of review. (Ghirardo v.
Antonioli (1994) 8 Cal.4th 791, 799.)
       The classification of civil cases as limited or unlimited has
its roots in the historic division between municipal and superior
courts. (See Ytuarte v. Superior Court (2005) 129 Cal.App.4th
266, 274 (Ytuarte).) Historically, lower civil courts were divided
into municipal courts, which had subject matter jurisdiction over
cases where the amount in controversy was $25,000 or less, and
superior courts, which had subject matter jurisdiction over cases
involving more than $25,000. (Ibid.) “A case filed in the superior
court whose amount in controversy did not meet the
jurisdictional minimum was subject to ‘transfer’ of jurisdiction
under section 396 from superior court to the municipal court.”
(Ibid.)
       In 1998, an amendment to the California Constitution
“unified” the two separate systems “into a single superior court




                                 9
system having original jurisdiction over all matters formerly
designated as superior court and municipal court actions.”
(Ytaurte, supra, 129 Cal.App.4th at p. 274.) “After unification,
the municipal courts ceased to exist. [Citation.] Now civil cases
formerly within the jurisdiction of municipal courts are classified
as ‘limited’ civil cases, while matters formerly within the
jurisdiction of the superior court[] are classified as ‘unlimited’
civil action[s]. (§§ 85, 88.)” (Ytuarte, supra, 129 Cal.App.4th at
p. 274.) The classification of a civil case as limited or unlimited
no longer affects the subject matter jurisdiction of the superior
court. (AP-Colton LLC v. Ohaeri (2015) 240 Cal.App.4th 500, 505
(AP-Colton).)
       Nevertheless, “[t]he designation of a case as either a
limited or an unlimited action has significant implications
because the available relief and applicable procedures differ as to
each. Most significantly, if a case is designated as a limited civil
case, the court has no authority (i.e., jurisdiction) to award a
judgment in excess of $25,000. [Citations.] In contrast, a court
presiding in unlimited civil actions may enter a judgment that
falls within the range of a limited civil action and/or that could
have been entered in a limited civil court.” (Ytuarte, supra, 129
Cal.App.4th at pp. 274-275.) In addition to the upper limit on
monetary recovery, limited civil cases are subject to restrictions
on the types of injunctive and declaratory relief available, as well
as the breadth of discovery. (Id. at p. 275; see Code Civ. Proc.,
§§ 86, 91-94.) Parties in limited civil cases also must appeal to
the appellate division of the superior court rather than this forum
(see §§ 904.1, 904.2), and, as this case illustrates, must file their
notices of appeal and motions for attorney’s fees more
expeditiously than parties in unlimited civil cases.




                                 10
       The distinctions between limited and unlimited civil
cases—primarily, the limitations placed on limited cases—“are
reflected in the language of the statutory scheme governing the
designation of civil actions. The boundaries of ‘limited’ civil
actions are narrowly and precisely delineated and defined.
Pursuant to section 85 a proceeding may not be treated as a
limited civil action unless all of the following conditions are
satisfied: (a) the amount in controversy does not exceed $25,000;
(b) the relief sought is a type that may be granted in a limited
civil case; and (c) the relief sought is exclusively of a type
described in the statutes, including section 86, that classify an
action as a limited civil case or that provide the action is within
the jurisdiction of a court presiding over limited civil cases.
(§ 85.) In contrast, the statutory scheme contains a broad
catchall definition of ‘unlimited’ civil actions, designating them as
all actions and proceedings other than limited civil actions.
(§ 88.)” (Ytuarte, supra, 129 Cal.App.4th at p. 275, fn. omitted.)
       As a practical matter, this means that a civil case is
classified as unlimited by default; extra requirements must be
satisfied to render a case limited. The Code of Civil Procedure
and the California Rules of Court require parties to explicitly
indicate that a case is limited. Section 422.30, subdivision (b)
provides, “In a limited civil case, the caption shall state that the
case is a limited civil case, and the clerk shall classify the case
accordingly.” Rule 2.111(10) similarly requires that, “In the
caption of every pleading and every other paper filed in a limited
civil case, the words ‘Limited Civil Case’” appear. Compliance
with these provisions is important; the Law Revision Commission
has stated that the “the clerk is to rely on the caption in
determining how to classify a civil case that is brought in a




                                 11
unified superior court.” (Cal. Law Revision Com. com., 14B West
Ann. Code Civ. Proc. (2016 ed.) foll. § 422.30 , p. 251.)
       A civil case is jurisdictionally classified as either limited or
unlimited civil at its outset. “Once classified as limited or
unlimited that classification normally continues throughout the
litigation. If, however, a matter has been designated as an
unlimited action, and yet the amount in controversy is $25,000 or
less, the statutory scheme authorizes ‘reclassification’ of the case
as a ‘limited’ action and transfer of the matter to a superior court
presiding over such actions. (§ 403.040, subd. (a).)” (Ytuarte,
supra, 129 Cal.App.4th at p. 274.) Likewise, a case originally
designated as a limited action may be reclassified as an unlimited
action if amendments to the initial pleading (§ 403.020) or causes
of action asserted in a cross-complaint (§ 403.030) cause the
amount in controversy to exceed $25,000 or otherwise violate the
necessary conditions for classification as a limited civil case. (See
AP-Colton, supra, 240 Cal.App.4th at p. 505.) Parties may
reclassify a case by filing a motion to do so, as may the court on
its own motion. (§ 403.040.) The parties here agree that neither
side nor the court undertook any effort to reclassify the case.
Beck’s position is that the case is and always was a limited one,
while Stratton maintains that the case is and always was an
unlimited one.
       Stratton has the better argument on the unique facts of
this case. When Beck initiated the action in superior court, he
did not file a civil case cover sheet designating the case as limited
or unlimited as required by Rule 3.320. He likewise did not
comply with section 422.30 or Rule 2.111(10) by explicitly stating
in the case caption that he intended the case to be classified as a
limited one. The case accordingly was, by default, an unlimited




                                  12
one. Just as a “persuasive argument [could] be made that when a
litigant files an action in a particular court he intends to submit
himself to the jurisdictional limits of that court” when the
municipal and superior courts were divided (Babcock v. Antis
(1979) 94 Cal.App.3d 823, 828), after unification a persuasive
argument may be made that a party filing the case without
indicating that he or she wishes the case to be limited intends it
to be unlimited. The clerk who filed this case complied with his
or her ministerial duty to classify the case based on its caption
when he or she assigned the case a prefix indicating that it was
unlimited. The clerk did not, as Beck suggests, blindly adhere to
superior court procedures that conflict with statutes or rules of
court.
       Beck contends that despite his noncompliance with the
requirements for designating a case as limited, the superior court
action automatically was a limited civil case by operation of law,
primarily section 85. We disagree.
       Section 85—the statute that restrictively defines limited
civil cases—was added to the Code of Civil Procedure in 1998 “to
accommodate unification of the municipal and superior courts in
a county.” (Cal. Law Revision Com. com., 13 West Ann. Code Civ.
Proc. (2006 ed.) foll. § 85, p. 200.) It includes mandatory
language stating that “an action or special proceeding shall be
treated as a limited civil case” when all three of the statute’s
conditions are satisfied, and “shall not be treated as a limited
civil case unless all” of those same conditions are satisfied. (§ 85.)
Beck argues that his appeal to the superior court met the criteria
in section 85 and therefore was required to be classified as a
limited civil case due to the statute’s mandatory language. Even
if we assume that the pleading Beck filed met the requisite




                                 13
criteria listed in section 85, reading section 85 in isolation and
granting it the weight Beck accords it would render numerous
other sections of the Code of Civil Procedure and California Rules
of Court governing case classification superfluous. “It is a settled
principle of statutory construction, that courts should ‘strive to
give meaning to every word in a statute and to avoid
constructions that render words, phrases, or clauses superfluous.’
[Citations.] We harmonize statutory provisions, if possible,
giving each provision full effect. [Citation.]” (In re C.H. (2011) 53
Cal.4th 94, 103.) It does not make sense to have statutes and
rules requiring parties to follow special procedures to indicate
that their case is a limited one if section 85 classifies cases
independently of parties’ actions or intentions. Reading section
85 in isolation would entirely eliminate responsibilities now
placed upon the filer by the Code of Civil Procedure and the
Rules of Court. We are not inclined to read those provisions or
obligations out of the law.
       Beck further contends that Stratton should be judicially
estopped from claiming the case is unlimited. He argues that
Stratton’s counsel, the Labor Commissioner, “acknowledged this
was a limited civil special proceeding” and “Beck relied on the
Commissioner’s representations to him and the Court throughout
the pretrial and trial proceedings only to be surprised to learn the
Commissioner as well as the court were claiming the action was
unlimited mid trial.” We are not persuaded.
       Judicial estoppel is a doctrine aimed at protecting both the
integrity of the judicial system and litigating parties whose
opponents employ unfair strategies. (AP-Colton, supra, 240
Cal.App.4th at p. 507.) It precludes a party from gaining an
advantage by taking one position and later taking a contrary




                                 14
position to gain a second advantage. (Ibid.) The doctrine is
discretionary, and may be applied when (1) a party has taken two
positions in judicial or quasi-judicial administrative proceedings;
(2) the party was successful in asserting the first position, such
that the tribunal adopted the position or accepted it as true; (3)
the two positions are totally inconsistent; and (4) the first
position was not taken due to ignorance, mistake, or fraud.
(Ibid.) Judicial estoppel is potentially applicable where a party
takes inconsistent positions on jurisdictional classification
because such disputes do not strike at the court’s fundamental
subject matter jurisdiction; subject matter jurisdiction cannot be
conferred by estoppel, waiver, or consent. (Ibid.)
       Judicial estoppel is not applicable in this case. Assuming
Stratton and the Labor Commissioner took the position that the
case was limited by including the designation on some—but not
all—of their filings, there is no indication in the record that the
court ever adopted this position or accepted it as true. Although
the court did order limited discovery pursuant to sections 94
through 96, it explained at the hearing its belief that such an
order “was merely an exercise of my discretion to supervise and
manage discovery in the case,” and that its discovery rulings turn
on “a lot of factors,” not the case’s jurisdictional classification.
The court allowed Stratton to assert claims well in excess of the
$25,000 threshold and expressly advised Beck that the case was
an unlimited one. All of these facts indicate that the court never
adopted the position that the case was limited. Moreover, it is
unclear what tactical advantage, if any, Stratton would have
gained by indicating that the case was limited on some of his
filings. Stratton, the party seeking recovery, would incur no
benefit by necessarily restricting his claims to $25,000 or his




                                15
discovery to the economic procedures set forth in sections 94-96.
       Because we conclude that this case is unlimited, and that
Stratton is not estopped from so asserting, we conclude Rule
8.104 governed the time to file a motion for attorney’s fees. The
motion Stratton filed 58 days after the entry of judgment
accordingly was timely, and the superior court properly
considered it on the merits. Also, because the case is unlimited,
we have jurisdiction and will therefore consider the remaining
issue presented by Beck’s appeal: whether the $31,365 fee award
was reasonable.5
       “‘The standard of review on issues of attorney’s fees and
costs is abuse of discretion. The trial court’s decision will only be
disturbed when there is no substantial evidence to support the
trial court’s findings or when there has been a miscarriage of
justice. If the trial court has made no findings, the reviewing
court will infer all findings necessary to support the judgment
and then examine the record to see if the findings are based on
substantial evidence.’ [Citation.]” (Frei v. Davey (2004) 124
Cal.App.4th 1506, 1512.)

      5 Attorney’s fees in this case were authorized by Labor Code
section 98.2, subdivision (c), a one-way fee-shifting provision that
states, “If the party seeking review by filing an appeal to the
superior court is unsuccessful in the appeal, the court shall
determine the costs and reasonable attorney’s fees incurred by
the other parties to the appeal, and assess that amount as a cost
upon the party filing the appeal. An employee is successful if the
court awards an amount greater than zero.” This provision
“serves the legislative purpose of discouraging unmeritorious
appeals of wage claims, thereby reducing the costs and delays of
prolonged disputes, by imposing the full costs of litigation on the
unsuccessful appellant.” (Lolley v. Campbell (2002) 28 Cal.4th
367, 376.)


                                 16
       Beck first argues that the hourly rate of $450 was not
supported by substantial evidence. We disagree. Stratton’s
attorney, who sought $550 per hour, submitted a declaration
detailing his decades of experience in labor law, his familiarity
with the billing rates—$500 to $800 per hour—charged by
similarly experienced labor lawyers in the Los Angeles area, and
the work he performed on the case. He also provided the court
with an order from 2005 in which he was awarded $350 per hour,
and a 2011 declaration in which a similarly experienced attorney
at a private Los Angeles firm sought $530 per hour. This
evidence was sufficient to support the superior court’s conclusion
that $450 was a reasonable hourly rate for the Labor
Commissioner. The superior court also noted that it had
“experience in seeing and reviewing Labor Commission request[s]
for attorney’s fees.” We find no abuse of discretion in the superior
court’s hourly rate award.
       Beck next contends that the superior court’s award of 69.7
hours of compensable time should be reduced by an additional
16.6 hours, to 53.1 hours, because the time claimed for various
tasks was unreasonably high. He further claims that the
superior court should have been more concerned that the Labor
Commissioner’s time sheet “was clearly not contemporaneously
recorded but reconstructed,” and reduced the award further than
it did as a result. We are not persuaded that the court abused its
discretion in fixing the number of compensable hours at 69.7, 10
hours less than the 79.7 hours requested. First, the trial court
explicitly found that the billing sheets were prepared
contemporaneously, and Beck has not pointed to anything calling
that finding into question. Second, even if the billing records
were not prepared contemporaneously, the case Beck cites,




                                17
PLCM, Inc. v. Drexler (2000) 22 Cal.4th 1084, 1096, fn. 4,
suggests only that contemporaneous records are preferred, not
required. Beck does not dispute that the records are accurate.
Instead, he contends the Labor Commissioner spent too much
time on legal research and client counseling, and improperly
billed for travel and time worked after the 30-day period in which
Beck maintains the attorney’s fee motion should have been filed.
The latter contention—and concomitant suggested reduction of
5.7 hours—is not persuasive in light of our conclusion that the fee
motion was filed timely. We likewise find no abuse of discretion
in the trial court’s conclusion that it was reasonable for out-of-
town counsel to bill for 3.4 hours of travel time to get to and from
court, 4.2 hours to conduct legal research, and 6.6 hours to confer
with his client.
       Beck finally contends that the superior court’s fee award
was unjust and grossly disproportionate to the “disputed wage
claim in this case [of] $303.50.” He relies on Harrington v.
Payroll Entertainment Services, Inc. (2008) 160 Cal.App.4th 589,
in which the plaintiff requested $46,277 in fees in a dispute over
$44.63 in overtime wages that was settled for $10,500. The trial
court denied fees entirely, and the appellate court reversed and
remanded with instructions to award $500, an award it deemed
appropriate “[g]iven the nature of the dispute, the amount of the
settlement, and the record on appeal.” (Harrington, supra, 160
Cal.App.4th at p. 594.) Beck points to the appellate court’s
colorful statement that “there is no way on earth this case
justified the hours purportedly billed by Harrington’s lawyers,”
and contends the same is true in this case. (Ibid.)
       We conclude that Harrington is distinguishable in at least
two significant ways. First, the fees requested in Harrington




                                18
exceeded the amount in controversy by a factor of roughly 1,000,
and the plaintiff received a settlement of $10,500 that the court
characterized as a “windfall” and found “‘can and should be
shared with his many attorneys.’” (Harrington, supra, at p. 593.)
Here, the fee award of $31,365 exceeds the judgment only by a
factor of five—and the amount at stake in this case potentially
exceeded $60,000. Second, the court in Harrington found that it
was “plain that Harrington was underpaid as the result of an
honest mistake made in reliance on a formula provided by his
union, not based on any willful or knowingly wrongful conduct
by” his employer. (Id. at p. 594.) Here, the superior court found
that although Beck initially acted in good faith by calling ADP
and arranging payment of the ordinary wages Stratton claimed,
he “could no longer claim in good faith the [payment ADP made]
was the full amount of straight time owed to [Stratton]” by the
time of the hearing before the Labor Commissioner. Beck
continued to refuse to pay Stratton the $303.55, however, which
the trial court reasonably concluded was an intentional
withholding meriting penalties—and attorney’s fees when
challenged in superior court. In short, these arguments do not
demonstrate an abuse of discretion by the trial court on the facts
of this case.




                                19
                           DISPOSITION
       The judgment of the trial court is affirmed. In the interest
of justice, the parties are to bear their own costs of appeal.




                           COLLINS, J.

We concur:




EPSTEIN, P. J.




WILLHITE, J.




                                20
Filed 3/8/17
                   CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                    SECOND APPELLATE DISTRICT

                            DIVISION FOUR


THOMAS E. BECK,                                 B270826

           Plaintiff and Appellant,             Los Angeles County
                                                Super. Ct. No. BS152046
      v.
                                                  ORDER CERTIFYING
ANTHONY STRATTON,                                    OPINION
                                                FOR PUBLICATION
               Defendant and Respondent.




       THE COURT
       The opinion in the above-entitled matter filed on February
14, 2017, was not certified for publication in the Official Reports.
Good cause appearing, it is ordered that the opinion in the above-
entitled matter be published in the official reports. Pursuant to
California Rules of Court, rule 8.1105(b), this opinion is certified
for publication.

__________________________________________________________
EPSTEIN, P.J.        WILLHITE, J.          COLLINS, J.